DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes amendments to Claims 1, 2, 8, 9, 10, 15, 18, and 19 filed on 02/19/2021. Claims 1-20 are now pending. 

Objections to Specification
Examiner accepts amended specification filed on 02/19/2021 and withdraws all previous objections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the different location dependent cryptographic input".  There is insufficient antecedent basis for this limitation in the claim. Examiner believes the applicant means to structure Claim 7 as a dependent of Claim 6 as there is no other preceding claim that mentions “the different location dependent cryptographic input”.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 6-7, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Earhart (US 9176889 B1), and in further view of Powell (US 20170277898 A1).

Regarding Claim 1, Earhart teaches a method comprising; enabling, by a hypervisor ([Earhart Fig. 2A] host OS 213, 223), a guest program ([Earhart Col. 6 Lines 13-23, Fig. 2A] describes memory service 230) to access a first storage block of a first virtual machine and a second storage block of a second [Earhart Col. 6 Lines 24-30, Col. 9 Lines 4-10, Fig. 4] step 410 describes determining that the contents of one or more memory pages are the same; access pages to do comparison); receiving, by the hypervisor from the guest program, an indication that the first storage block and the second storage block are duplicate storage blocks ([Earhart Col. 8 Lines 25-33, Fig. 3] step 310 describes sending a notification that the first and second page are the same); and updating the duplicate storage blocks to reference a common storage location ([Earhart Col. 9 Lines 29-42, Fig. 4] step 420 describes maintaining a memory page corresponding to one of the memory pages whose contents are the same to act as a reference via designating a particular host physical memory page of a single host machine as the memory page that all VMs will use to access contents of the guest physical page).
Earhart does not teach associating, by a hypervisor, one or more cryptographic keys with a guest program of a virtual machine, wherein the one or more cryptographic keys are for accessing guest storage of multiple virtual machines and wherein the first storage block and second storage block are encrypted.
Powell teaches associating, by a hypervisor, one or more cryptographic keys with a guest program of a virtual machine, wherein the one or more cryptographic keys are for accessing guest storage of multiple virtual machines ([Powell 0017] describes keys for authentication of the security module and for encryption of corresponding address spaces (which are occupied by VMs) are generated and maintained by the firmware of the security module in response to requests from the hypervisor (i.e. actions of the hypervisor generate and maintain keys for the encrypted address spaces)) and wherein the first storage block and second storage block are encrypted ([Powell 0017] describes encrypted address spaces (i.e. it can be interpreted that a first and second storage block are contained within)).
Earhart and Powell are analogous art because they are from the same field of endeavor in virtual memory management. Before the filing date of the invention, it would have been obvious to a  

Regarding Claim 2, Earhart and Powell teach the method of Claim 1.
Earhart does not teach wherein the duplicate storage blocks comprise encrypted data that is accessible to the guest program of the virtual machine in a decrypted form and is inaccessible to the hypervisor in the decrypted form.
Powell teaches wherein the duplicate storage blocks comprise encrypted data that is accessible to the guest program of the virtual machine in a decrypted form and is inaccessible to the hypervisor in the decrypted form ([Powell 0017-0018] describes the security module (i.e. guest program) generating and using authentication and encryption keys to encrypt data to be stored at the encrypted address space where it is also described that the security module is used to access guest VMs; also describes the authentication and encryption keys are not accessible by the hypervisor, and therefore prevents the hypervisor from unauthorized reading of information).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 1 as the encryption keys are encapsulated in the combined system of Earhart and Powell, as previously described.

Regarding Claim 3, Earhart and Powell teach the method of Claim 1.
[Earhart Col. 8 Lines 35-40, Fig. 3] step 320 describes deallocating storage space for one of the duplicate pages).

Regarding Claim 6, Earhart and Powell teach the method of Claim 1.
Further, Earhart teaches wherein the duplicate storage blocks comprise equivalent data ([Earhart Col. 5 Lines 19-22] describes guest physical memory pages whose contents are the same).
 Earhart does not teach the storage blocks [are] encrypted with different location dependent cryptographic input when stored in a storage device.
Powell teaches that the storage blocks [are] encrypted with different location dependent cryptographic input when stored in a storage device ([Powell 0017] describes assigning each VM to a corresponding encrypted address space where the security module can generate authentication and encryption keys for data to be stored at the corresponding encrypted address space for the VM (i.e. there is an authentication and encryption key for each encrypted address space)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 1 as the encryption keys are encapsulated in the combined system of Earhart and Powell, as previously described.

Regarding Claim 7, Earhart and Powell teach the method of Claim 1. 
Earhart does not teach wherein the different location dependent cryptographic input corresponds to different host physical addresses for the first and second storage blocks.
Powell teaches wherein the different location dependent cryptographic input corresponds to different host physical addresses for the first and second storage blocks ([Powell 0017] describes assigning each VM to a corresponding encrypted address space where the security module can generate authentication and encryption keys for data to be stored at the corresponding encrypted address space for the VM (i.e. there is an authentication and encryption key for each encrypted address space, where it can be interpreted that the different encrypted address spaces are different host physical addresses)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 1 as the location dependent cryptographic input is encapsulated in the combined system of Earhart and Powell, as previously described.

Regarding Claim 12, Earhart and Powell teach the method of Claim 1.
Further, Earhart teaches selecting, by the hypervisor, a set of candidate storage blocks in view of a heuristic that uses modification times of storage blocks ([Earhart Col. 9 Lines 11-18] describes memory service computing an access frequency for pages in guest physical memory and comparing the access frequency to a threshold), wherein the set comprises the first storage block of the first virtual machine and the second storage block of the second virtual machine ([Earhart Col. 8 Lines 26-31] describes a first guest physical memory page used by a first virtual machine on a first host machine has the same contents as a second guest physical memory page used by a second virtual machine on a second different host machine); and providing, by the hypervisor, the set of candidate storage blocks to the guest program for the comparing ([Earhart Col.9 Lines 6-10] memory service (activated by VMM, or hypervisor, of VMs) can compare guest physical memory pages used by VMs in a datacenter).

Regarding Claim 13, Earhart and Powell teach the method of Claim 1.
Further Earhart teaches wherein receiving the indication comprises the guest program making a hypercall to the hypervisor, wherein the hypercall indicates one or more guest physical addresses of the [Earhart Col. 6 Lines 38-41] describes memory service (guest program) can instruct memory manager (part of hypervisor) where to find the contents of the guest physical memory page when needed by virtual machine).

Regarding Claim 14, Earhart and Powell teach the method of Claim 1.
Further, Earhart teaches wherein updating the duplicate storage blocks comprises updating the second storage block to reference a physical storage location of the first storage block ([Earhart Col. 9 Lines 29-42, Fig. 4] step 420 describes maintaining a memory page corresponding to one of the memory pages whose contents are the same to act as a reference via designating a particular host physical memory page of a single hose machine as the memory page that all VMs will use to access contents of the guest physical page).

Regarding Claim 15, Earhart teaches a system comprising: a memory ([Earhart Fig. 2A] storage system 240); and a processing device communicably coupled to the memory ([Earhart Fig. 2A] memory manager 226 connected to memory service 230 and storage system 240), the processing device to: enable, by the hypervisor([Earhart Fig. 2A] host OS 213, 223), the guest program ([Earhart Col. 6 Lines 13-23, Fig. 2A] describes memory service 230) to access a first storage block of a first virtual machine and a second storage block of a second virtual machine ([Earhart Col. 6 Lines 24-30, Col. 9 Lines 4-10, Fig. 4] step 410 describes determining that the contents of one or more memory pages are the same; access pages to do comparison); receive, by the hypervisor from the guest program, an indication that the first storage block and the second storage block are duplicate storage blocks ([Earhart Col. 8 Lines 25-33, Fig. 3] step 310 describes sending a notification that the first and second page are the same); and update the duplicate storage blocks to reference a common storage location ([Earhart Col. 9 Lines 29-42, Fig. 4] step 420 describes maintaining a memory page corresponding to one of the memory pages whose contents are the same to act as a reference via designating a particular host physical memory page of a single hose machine as the memory page that all VMs will use to access contents of the guest physical page).
Earhart does not teach associating, by a hypervisor, one or more cryptographic keys with a guest program of a virtual machine, wherein the one or more cryptographic keys are for accessing guest storage of multiple virtual machines and wherein the first storage block and second storage block are encrypted.
Powell teaches associating, by a hypervisor, one or more cryptographic keys with a guest program of a virtual machine, wherein the one or more cryptographic keys are for accessing guest storage of multiple virtual machines ([Powell 0017] describes keys for authentication of the security module and for encryption of corresponding address spaces (which are occupied by VMs) are generated and maintained by the firmware of the security module in response to requests from the hypervisor (i.e. actions of the hypervisor generate and maintain keys for the encrypted address spaces)) and wherein the first storage block and second storage block are encrypted ([Powell 0017] describes encrypted address spaces (i.e. it can be interpreted that a first and second storage block are contained within)).
Earhart and Powell are analogous art because they are from the same field of endeavor in virtual memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Earhart and Powell, before him or her to modify the guest program of Earhart to include the encryption method of Powell. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to be more secure by protecting the system from potential unauthorized access from the hypervisor as suggested by Powell. Therefore, it would have been obvious to combine Earhart with Powell to obtain the invention as specified in the instant application claims. 

Regarding Claim 16, Earhart and Powell teach the system of Claim 15.
Earhart does not teach wherein the duplicate storage blocks comprise encrypted data that is accessible to the guest program of the virtual machine in a decrypted form and is inaccessible to the hypervisor in the decrypted form.
Powell teaches wherein the duplicate storage blocks comprise encrypted data that is accessible to the guest program of the virtual machine in a decrypted form and is inaccessible to the hypervisor in the decrypted form ([Powell 0017-0018] describes the security module (i.e. guest program) generating and using authentication and encryption keys to encrypt data to be stored at the encrypted address space where it is also described that the security module is used to access guest VMs; also describes the authentication and encryption keys are not accessible by the hypervisor, and therefore prevents the hypervisor from unauthorized reading of information).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 15 as the encryption keys are encapsulated in the combined system of Earhart and Powell, as previously described.

Regarding Claim 17, Earhart and Powell teach the system of Claim 15.
Further, Earhart teaches wherein the duplicate storage blocks correspond to duplicate pages in physical memory and wherein the processing device is further to remove at least one of the duplicate pages from physical memory by updating and freeing the at least one of the duplicate pages ([Earhart Col. 8 35-40, Fig. 3] step 320 describes deallocating storage space for one of the duplicate pages).

Regarding Claim 18, Earhart a non-transitory machine-readable storage medium storing instructions ([Earhart Fig. 2A] host machine memories 212 and 222) which, when executed, cause a processing device to perform operations comprising: enabling, by the hypervisor, the guest program to [Earhart Col. 6 Lines 24-30, Col. 9 Lines 4-10, Fig. 4] step 410 describes determining that the contents of one or more memory pages are the same); receiving, by the hypervisor from the guest program, an indication that the first memory page and the second memory page are duplicate memory pages ([Earhart Col. 8 Lines 25-33, Fig. 3] step 310 describes sending a notification that the first and second page are the same); and Page 50 of 52updating the duplicate memory pages to reference a common storage location in a physical memory device ([Earhart Col. 9 Lines 29-42, Fig. 4] step 420 describes maintaining a memory page corresponding to one of the memory pages whose contents are the same to act as a reference via designating a particular host physical memory page of a single hose machine as the memory page that all VMs will use to access contents of the guest physical page).
Earhart does not teach associating, by a hypervisor, one or more cryptographic keys with a guest program of a virtual machine, wherein the one or more cryptographic keys are for accessing guest storage of multiple virtual machines and wherein the first storage block and second storage block are encrypted.
Powell teaches associating, by a hypervisor, one or more cryptographic keys with a guest program of a virtual machine, wherein the one or more cryptographic keys are for accessing guest storage of multiple virtual machines ([Powell 0017] describes keys for authentication of the security module and for encryption of corresponding address spaces (which are occupied by VMs) are generated and maintained by the firmware of the security module in response to requests from the hypervisor (i.e. actions of the hypervisor generate and maintain keys for the encrypted address spaces)) and wherein the first storage block and second storage block are encrypted ([Powell 0017] describes encrypted address spaces (i.e. it can be interpreted that a first and second storage block are contained within)).
 

Regarding Claim 19, Earhart and Powell teach the non-transitory machine-readable storage medium of Claim 18.
Earhart does not teach wherein the duplicate storage blocks comprise encrypted data that is accessible to the guest program of the virtual machine in a decrypted form and is inaccessible to the hypervisor in the decrypted form.
Powell teaches wherein the duplicate storage blocks comprise encrypted data that is accessible to the guest program of the virtual machine in a decrypted form and is inaccessible to the hypervisor in the decrypted form ([Powell 0017-0018] describes the security module (i.e. guest program) generating and using authentication and encryption keys to encrypt data to be stored at the encrypted address space where it is also described that the security module is used to access guest VMs; also describes the authentication and encryption keys are not accessible by the hypervisor, and therefore prevents the hypervisor from unauthorized reading of information).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 18 as the encryption keys are encapsulated in the combined system of Earhart and Powell, as previously described.

Claims 4-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earhart (US 9176889 B1) and Powell (US 20170277898 A1) as applied to Claims 1 and 18 above, and further in view of Colgrove (US 9940060 B1).

Regarding to Claim 4, Earhart and Powell teach the method of Claim 1. 
Earhart and Powell do not teach activating the guest program in response to detecting that a quantity of available physical data storage is below a threshold value.
Colgrove teaches activating the guest program in response to detecting that a quantity of available physical data storage is below a threshold value ([Colgrove Col. 9 Lines 32-36] describes stored data in volatile memory exceeding a certain threshold, activating eviction module which evicts deduplication map levels to free up space).
Earhart, Powell, and Colgrove are analogous art because they are from the same field of endeavor in memory management. At the time of the invention, it would have been obvious to a person of ordinary skill in the art having the threshold, relating to available storage space, to activate a module to free up space before him or her to modify the of storage system of Earhart and Powell to include the threshold of Colgrove. The suggestion and/or motivation for doing so would be to optimize space in the storage device and maintaining a high level of efficacy for data deduplication as suggested by Colgrove. Therefore, it would have been obvious to combine Earhart, Powell, and Colgrove to obtain the invention as specified in the instant application claims.

Regarding Claim 5, Earhart and Powell teach the method of Claim 1.
Earhart and Powell do not teach deactivating the guest program in response to detecting that the quantity of available physical data storage is above a threshold value.
[Colgrove Col. 9 Lines 48-54] describes evicting until the threshold is met (or lower), therefore stopping program).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 5, due to the fact that the threshold is encapsulated in the deduplication system previously described.

Referring to Claim 20, Earhart and Powell teach the non-transitory machine-readable storage medium of Claim 18.
Earhart and Powell do not teach activating the guest program in response to detecting that a quantity of available physical memory is below a threshold value. 
Colgrove teaches activating the guest program in response to detecting that a quantity of available physical memory is below a threshold value ([Colgrove Col. 9 Lines 32-36] describes stored data in volatile memory exceeding a certain threshold, activating eviction module which evicts deduplication map levels to free up space).
Earhart, Powell, and Colgrove are analogous art because they are from the same field of endeavor in memory management. At the time of the invention, it would have been obvious to a person of ordinary skill in the art having the threshold, relating to available storage space, to activate a module to free up space before him or her to modify the of storage system of Earhart and Powell to include the threshold of Colgrove. The suggestion and/or motivation for doing so would be to optimize space in the storage device and maintaining a high level of efficacy for data deduplication as suggested by Colgrove. Therefore, it would have been obvious to combine Earhart, Powell, and Colgrove to obtain the invention as specified in the instant application claims.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Earhart (US 9176889 B1) and Powell (US 20170277898 A1) as applied to Claims 1 and 18 above, and further in view of Shanbhogue (US 20200310972 A1)

Regarding Claim 8, Earhart and Powell teach the method of Claim 1.
Earhart teaches a first and second storage block ([Earhart Col. 6 Lines 24-30, Col. 9 Lines 4-10, Fig. 4] step 410 describes determining that the contents of one or more memory pages are the same; access pages to do comparison).
Earhart does not teach wherein the data [being] decrypted by a hardware device using the one or more cryptographic keys that are inaccessible to the hypervisor, wherein the one or more cryptographic keys are based on a common cryptographic input that is shared by multiple virtual machines and a location dependent cryptographic input. 
Powell teaches the data [being] decrypted by a hardware device using the one or more cryptographic keys that are inaccessible to the hypervisor and wherein the one or more cryptographic keys is based on a location dependent cryptographic input ([Powell 0017, 0040] describes an encryption module that is configured to encrypt and decrypt information based on the address space encryption keys; where the address space encryption keys are not accessible to the hypervisor).
Earhart and Powell do not teach wherein the one or more cryptographic keys is based on a common cryptographic input that is shared by multiple virtual machines.
Shanbhogue teaches wherein the one or more cryptographic keys is based on a common cryptographic input that is shared by multiple virtual machines ([Shanbhogue 0048,0050] describes a MK-TME engine may provide specific keys for trusted domains (TDs), a possible configuration is that one TD supports multiple tenants each running in a different VM).


Regarding Claim 9, Earhart and Powell teach the method of Claim 1.
Further, Earhart teaches wherein virtual machine executing the guest program is the first virtual machine ([Earhart Col. 7 Lines 58-67, Fig. 2] VMM (hypervisor) of one VM makes a request for a particular memory page. Memory manager receives request and determines it is not located on same host machine as VMM requesting, therefore request is sent to memory service (guest program) 230 for further processing).
Earhart and Powell do not teach wherein the first virtual machine and the second virtual machine share a common cryptographic input for decrypting the data of the first and second storage blocks.
Shanbhogue teaches wherein the first virtual machine and the second virtual machine share a common cryptographic input for decrypting the data of the first and second storage blocks ([Shanbhogue 0048, 0050] MK-TME engine may provide specific keys for TDs, a possible configuration is that one TD supports multiple tenants each running in a different VM (i.e. first VM and second VM)).


Regarding Claim 10, Earhart and Powell teach the method of Claim 1.
Further, Earhart teaches wherein the virtual machine executing the guest program is a third virtual machine ([Earhart Col. 3 Lines 33-39, Col. 7 Lines 58-67, Fig. 1, Fig. 2] VMM (hypervisor) of one of many VMs makes a request for a particular memory page. Memory manager receives request, determines it is not located on same host machine as VMM requesting, therefore request is sent to memory service (guest program) 230. Example is given with 2 different VMs, however disclosure states that virtual machine system may have one or more host machines and can manage multiple VMs. Fig. 1 shows 3 VMs, in which that third VM may make a request and execute guest program).
Earhart and Powell do not teach wherein the first virtual machine, the second virtual machine, and the third virtual machine share a common cryptographic input for decrypting the data of the first and second storage blocks.
Shanbhogue teaches wherein the first virtual machine, the second virtual machine, and the third virtual machine share a common cryptographic input for decrypting the data of the first and second storage blocks ([Shanbhogue 0048, 0050] MK-TME engine may provide specific keys for TDs, a possible configuration is that one TD supports multiple tenants each running in a different VM (i.e. first VM, second VM and third VM)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 8, due to the fact that common cryptographic input is encapsulated in the system as previously described. 


Further, Earhart teaches wherein enabling the guest program comprises: activating, by the hypervisor, a third virtual machine that executes the guest program ([Earhart Col. 3 Lines 33-39, Col. 7 Lines 58-67, Fig. 1, Fig. 2] VMM (hypervisor) of one VM makes a request for a particular memory page. Memory manager receives request, determines it is not located on same host machine as VMM requesting, therefore request is sent to memory service (guest program) 230. Example is given with 2 different VMs, however disclosure states that virtual machine system may have one or more host machines and can manage multiple VMs. Fig. 1 shows 3 VMs, in which the hypervisor of the third VM may make a request and execute guest program). 
Earhart and Powell do not teach updating, by the hypervisor, the third virtual machine to include common cryptographic input of the first virtual machine and the second virtual machine, wherein the common cryptographic input is used to decrypt data of the first and second storage blocks; and configuring the third virtual machine to access memory of the first virtual machine and memory of the second virtual machine.
Shanbhogue teaches updating, by the hypervisor, the third virtual machine to include common cryptographic input of the first virtual machine and the second virtual machine ([Shanbhogue 0069,0083] describes SEAMCALL invoked by untrusted VM (i.e. third VM) which is a request to enter Secure Arbitration Mode (SEAM) module which is used to access protected data (of a TD, that which a first and second VM can belong to)), wherein the common cryptographic input is used to decrypt data of the first and second storage blocks ([Shanbhogue 0048,0050] MK-TME engine may provide specific keys for TDs, a possible configuration is that one TD supports multiple tenants each running in a different VM (i.e. first VM, second VM and third VM)); and configuring the third virtual machine to access memory of the first virtual machine and memory of the second virtual machine ([Shanbhogue 0110] describes SEAMCALL process, with a step that allows entrance into a TD. Therefore, once SEAMCALL is verified and carried out, the untrusted VM (third VM) can access the memory of the TD (which belongs to the first and second VM)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 8, due to the fact that common cryptographic input is encapsulated in the system as previously described. 

Response to Arguments
Applicants arguments with respect to Claims 1-20 filed on 02/19/2021 have been considered but are either deemed not persuasive, or are rendered moot in view of new grounds for rejection.
Applicant argues that the previously cited references (Earhart and Shanbhogue) fail to teach the newly added limitations in Claims 1, 15, and 18. 
In regards to the newly added imitation “associating, by the hypervisor, one or more cryptographic keys…”, new reference Powell teaches this limitation. 
In regards to the newly added limitation “enabling, by a hypervisor, the guest program…”, Examiner holds position that because the host machine also runs a host OS which runs a VMM (hypervisor) and a memory manager, which ultimately communicates with the memory service to perform the deduplication (see Earhart Col. 6 Lines 6-12), the reference Earhart teaches this limitation. In addition, In Fig. 2B of Earhart, it can be seen that the page request 202 from VMM causes the memory manager to contact the memory service, where it is known that the purpose of the memory service is to perform deduplication (see Col. 5 Lines 32-36 and Col. 7 Line 58-Col. 8 Line 17
Applicant argues that claims 2-14, 16-17, and 19-20 are in condition for allowance due to their dependencies, however this no longer holds true.
All arguments by the applicant are believed to be covered in the body of this office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 02/19/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG-HAO J NGUYEN whose telephone number is (571)272-3517.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUNG-HAO JOSEPH NGUYEN/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132